DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 10 and 17 are objected to because of the following informalities:  
A period (.) is missing at the end of claims 3, 10 and 17.  Each claim begins with a capital letter and ends with a period. (See MPEP 608.01 (m)). Appropriate correction is required. 
As to claims 3, and 10, the phrase “the group” in line 1 of the claims should be changed to “a group”, since “a group” was not previously recited in the claim. Appropriate correction is required.
 As to claim 17, the phrase “the group” in line 2 of the claim should be changed to “a group”, since “a group” was not previously recited in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,8-9,12-13,15-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0336439 A1) in view of Shimizu Shoichi et al. (“A Pseudo Stereo Vision Method for Unsynchronized Cameras”, Proc. Of Asian Conference on Computer Vision, 1 January 2004, pages 575-580 (cited in the Information Disclosure Statement (IDS))). 
 	As to claim 1, Li et al. teaches eyewear (100 in Figs. 1A and 2), comprising: 	a frame (frame of HMD in Figs. 1A and 2); 	a pair of cameras each coupled to the frame ([0023]: imaging sensors 214 and 216 disposed at the forward-facing surface) and configured to capture a respective first camera image and a second camera image ([0023]:imaging sensor 214 provide a wider angle view of the local environment 212, while the imaging sensor 216 provide a narrower angle view of the local environment 212), and 	an electronic processor configured to: receive the first image and the second image from the cameras ([0028]: perform multiview analysis of the wide angle imaging sensor image data 234 and the narrow angle imaging sensor image data 136;[0030]: track processing 330 of camera images 310;[0042]) ; 	process the first image and the second image based on a characteristic of the first image relative to the second image ([0027-0028]: features in image data captured by one or more of the imaging sensors 214, 216;[0023]: A feature track is generated by identifying one or more image features in a first image frame and then matching those one or more image features with one or more corresponding image features in consecutive frames. By matching image features over successive pairs of image frames, a list of feature tracks may be formed with each feature track containing a sequence of image feature locations across the frames;[0030]: filter 360 receives processed feature tracks 340 that originate from feature track processing 330 of camera images 310); and 	calculate a velocity of the eyewear as a function of the characteristic ([0023];[0028]: accelerometer data, used to correlate spatial features observed in one image frame with spatial features observed in a subsequent image frame;[0037]: Motion may be detected when one or more system cameras are moving to keep track of a feature. At 625, the loose coupled subdetector determines whether the velocity of the camera motion is greater than a predetermined value), but does not explicitly disclose wherein the cameras are unsynchronized.
 	However, Shimizu Shoichi et al. teaches wherein the cameras are unsynchronized (Fig. 1; Abstract; Discussion and Conclusion: two unsynchronized cameras). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. by using two unsynchronized cameras as taught by Shimizu Shoichi et al. in order to increase temporal resolution of motion estimation. 
 	As to claim 2, Li et al. in view of  Shimizu Shoichi et al. teaches the eyewear of claim 1, wherein the electronic processor also calculates gravity of the eyewear (Li et al., [0030]: IMU indicates real world linear acceleration of movement, orientation and gravitational forces).

	As to claim 8, Li et al.  teaches a method of use of eyewear (100 in Figs. 1A and 2) having a frame(frame of HMD in Figs. 1A and 2), a pair of cameras each coupled to the frame ([0023]: imaging sensors 214 and 216 disposed at the forward-facing surface)and configured to capture a respective first camera image and a second camera image ([0023]:imaging sensor 214 provide a wider angle view of the local environment 212, while the imaging sensor 216 provide a narrower angle view of the local environment 212), and an electronic processor: 	receiving the first image and the second image from the cameras ([0028]: perform multiview analysis of the wide angle imaging sensor image data 234 and the narrow angle imaging sensor image data 136;[0030]: track processing 330 of camera images 310;[0042]) ; 	processing the first image and the second image based on a characteristic of the first image relative to the second image ([0027-0028]: features in image data captured by one or more of the imaging sensors 214, 216;[0023]: A feature track is generated by identifying one or more image features in a first image frame and then matching those one or more image features with one or more corresponding image features in consecutive frames. By matching image features over successive pairs of image frames, a list of feature tracks may be formed with each feature track containing a sequence of image feature locations across the frames;[0030]: filter 360 receives processed feature tracks 340 that originate from feature track processing 330 of camera images 310); and 	calculating a velocity of the eyewear as a function of the characteristic ([0023];[0028]: accelerometer data, used to correlate spatial features observed in one image frame with spatial features observed in a subsequent image frame;[0037]: Motion may be detected when one or more system cameras are moving to keep track of a feature. At 625, the loose coupled subdetector determines whether the velocity of the camera motion is greater than a predetermined value), but does not explicitly disclose wherein the pair of cameras are unsynchronized.
 	However, Shimizu Shoichi et al. teaches wherein the pair of cameras are unsynchronized (Fig. 1; Abstract; Discussion and Conclusion: two unsynchronized cameras). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. by using pair of unsynchronized cameras as taught by Shimizu Shoichi et al.  in order to increase temporal resolution of motion estimation. 
 	As to claim 9, Li et al. in view of  Shimizu Shoichi et al. teaches the method of claim 8, wherein the electronic processor calculates gravity of the eyewear (Li et al., [0030]: IMU indicates real world linear acceleration of movement, orientation and gravitational forces).

 	As to claim 12, Li et al. teaches the method as discussed above, but does not explicitly disclose wherein the first image and the second image include a common scene point.	However, Shimizu Shoichi et al. teaches the first image and the second image include a common scene point (corresponding point O in Fig. 2, Discussion and Conclusion: crossing point of the line from the last image frame as well as from past frames).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that the first image and the second image include a common scene point as taught by as taught by Shimizu Shoichi et al. in order to increase temporal resolution of motion estimation.

	As to claim 13, Li et al.  teaches the method of claim 12, but does not explicitly disclose wherein the processor processes a time difference between the pair of cameras imaging the scene point. 	However, Shimizu Shoichi et al. teaches wherein the processor processes a time difference between the pair of cameras imaging the scene point (Figs. 1-2; Abstract: unsynchronization in shutter timings of cameras processes, Discussion and Conclusion: crossing point of the line from the last image frame as well as from past frames).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that the processor processes a time difference between the pair of cameras imaging the scene point as taught by Shimizu Shoichi et al. in order to determine the position of moving object.

 	As to claim 15, Li et al. teaches a non-transitory computer-readable medium storing program code ([0045]: software embodied on a non-transitory computer readable storage medium) which, when executed, is operative to cause a processor of eyewear (100 in Figs. 1A and 2)having a frame(frame of HMD in Figs. 1A and 2), a pair of cameras each coupled to the frame ([0023]: imaging sensors 214 and 216 disposed at the forward-facing surface) and configured to capture a respective first camera image and a second camera image ([0023]:imaging sensor 214 provide a wider angle view of the local environment 212, while the imaging sensor 216 provide a narrower angle view of the local environment 212) to perform the steps of: 	receive the first image and the second image from the cameras ([0028]: perform multiview analysis of the wide angle imaging sensor image data 234 and the narrow angle imaging sensor image data 136;[0030]: track processing 330 of camera images 310;[0042]); 	process the first image and the second image based on a characteristic of the first image relative to the second image ([0027-0028]: features in image data captured by one or more of the imaging sensors 214, 216;[0023]: A feature track is generated by identifying one or more image features in a first image frame and then matching those one or more image features with one or more corresponding image features in consecutive frames. By matching image features over successive pairs of image frames, a list of feature tracks may be formed with each feature track containing a sequence of image feature locations across the frames;[0030]: filter 360 receives processed feature tracks 340 that originate from feature track processing 330 of camera images 310); and 	calculate a velocity of the eyewear as a function of the characteristic ([0023];[0028]: accelerometer data, used to correlate spatial features observed in one image frame with spatial features observed in a subsequent image frame;[0037]: Motion may be detected when one or more system cameras are moving to keep track of a feature. At 625, the loose coupled subdetector determines whether the velocity of the camera motion is greater than a predetermined value),but does not explicitly disclose unsynchronized cameras. 	However, Shimizu Shoichi et al. teaches unsynchronized cameras (Fig. 1; Abstract; Discussion and Conclusion: two unsynchronized cameras). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. by using unsynchronized cameras as taught by Shimizu Shoichi et al. in order to increase temporal resolution of motion estimation. 
 	As to claim 16, Li et al. in view of  Shimizu Shoichi et al. teaches the non-transitory computer readable medium as specified in claim 15 further comprising code to calculate gravity of the eyewear (Li et al., [0030]: IMU indicates real world linear acceleration of movement, orientation and gravitational forces).
 	As to claim 19, Li et al. teaches the non-transitory computer readable medium as discussed above, but does not explicitly disclose wherein the first image and the second image include a common object point or scene point.
 	However, Shimizu Shoichi et al. teaches the first image and the second image include a common object point or scene point (corresponding point O in Fig. 2, Discussion and Conclusion: crossing point of the line from the last image frame as well as from past frames).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that the first image and the second image include a common object point or scene point as taught by Shimizu Shoichi et al. in order to increase temporal resolution of the motion estimation.
 	As to claim 20, Li et al. teaches the non-transitory computer readable medium as discussed above, but does not explicitly disclose further comprising code to process a time difference between the pair of cameras imaging the object point or the scene point.
 	However, Shimizu Shoichi et al. teaches further comprising code to process a time difference between the pair of cameras imaging the object point or the scene point (Figs. 1-2; Abstract: unsynchronization in shutter timings of cameras processes, Discussion and Conclusion: crossing point of the line from the last image frame as well as from past frames).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. with code to a time difference between the pair of cameras imaging the object point or the scene point as taught by Shimizu Shoichi et al. in order to determine the position of moving object.
Claim(s) 3, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0336439 A1) in view of Shimizu Shoichi et al. (“A Pseudo Stereo Vision Method for Unsynchronized Cameras”, Proc. Of Asian Conference on Computer Vision, 1 January 2004, pages 575-580 (cited in the Information Disclosure Statement (IDS))) and further in view of Karasev et al. (US 10832418).
 	As to claim 3, Li et al. in view of  Shimizu Shoichi et al.  teaches the eyewear of claim 1, wherein the characteristic is selected from the group of: the first image is shifted in time relative to the second image (Li et al.,[0027-0028]: detection of spatial features in image data captured by one or more of the imaging sensors, track the changes in position and distances of these spatial features in subsequent captured imagery), and the first image is spatially shifted relative to the second image (Li et al., [0027-0028]: detection of spatial features in image data captured by one or more of the imaging sensors, track the changes in position and distances of these spatial features in subsequent captured imagery), but does not explicitly disclose the first image is rotated relative to the second image.
 	However, Karasev et al. teaches the first image is rotated relative to the second image (col. 3, lines 7-11: rotating additional images the same amount the first image is rotated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of Shimizu Shoichi et al. such that the first image is rotated relative to the second image as taught by Karasev et al. in order to determine a velocity of an object. 	As to claim 10, Li et al. in view of  Shimizu Shoichi et al. teaches the method of claim 8, wherein the characteristic is selected from the group of: the first image is shifted in time relative to the second image (Li et al.,[0027-0028]: detection of spatial features in image data captured by one or more of the imaging sensors, track the changes in position and distances of these spatial features in subsequent captured imagery), and the first image is spatially shifted relative to the second image (Li et al., [0027-0028]: detection of spatial features in image data captured by one or more of the imaging sensors, track the changes in position and distances of these spatial features in subsequent captured imagery), but does not explicitly disclose the first image is rotated relative to the second image.
 	However, Karasev et al. teaches the first image is rotated relative to the second image (col. 3, lines 7-11: rotating additional images the same amount the first image is rotated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of Shimizu Shoichi et al. such that the first image is rotated relative to the second image as taught by Karasev et al. in order to determine a velocity of an object.	As to claim 17, Li et al. in view of  Shimizu Shoichi et al. teaches the non-transitory computer readable medium of claim 15, wherein the characteristic is selected from the group of: the first image is shifted in time relative to the second image (Li et al., [0027-0028]: detection of spatial features in image data captured by one or more of the imaging sensors, track the changes in position and distances of these spatial features in subsequent captured imagery), and the first image is spatially shifted relative to the second image (Li et al.,[0027-0028]: detection of spatial features in image data captured by one or more of the imaging sensors, track the changes in position and distances of these spatial features in subsequent captured imagery), but does not explicitly disclose the first image is rotated relative to the second image.
 	However, Karasev et al. teaches the first image is rotated relative to the second image (col. 3, lines 7-11: rotating additional images the same amount the first image is rotated).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of Shimizu Shoichi et al. such that the first image is rotated relative to the second image as taught by Karasev et al. in order to determine a velocity of an object. 	Claim(s) 4, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0336439 A1) in view of Shimizu Shoichi et al. (“A Pseudo Stereo Vision Method for Unsynchronized Cameras”, Proc. Of Asian Conference on Computer Vision, 1 January 2004, pages 575-580 (cited in the Information Disclosure Statement (IDS))) and further in view of Choudhuri et al. (US 2020/0364901 A1).
 	As to claim 4, Li et al. in view of Shimizu Shoichi et al. teaches the eyewear of claim 1, but does not explicitly disclose wherein the processor is configured to use a linear equation to calculate the velocity of the eyewear.
 	However, Choudhuri et al. teaches wherein the processor is configured to use a linear equation to calculate the velocity of the eyewear ([0051]: smart goggles or glasses; [0056-0057]: Kalman filter (also known as linear quadratic estimation) estimate velocity).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of Shimizu Shoichi et al. such that the processor is configured to use a linear equation to calculate the velocity of the eyewear as taught by Choudhuri et al. in order to increase performance of tracking and mapping applications.  	As to claim 18, Li et al. in view of  Shimizu Shoichi et al. teaches the non-transitory computer readable medium of claim 15, but does not explicitly disclose further comprising code to calculate the velocity of the eyewear using a linear equation.
 	However, Choudhuri et al. teaches further comprising code to calculate the velocity of the eyewear using a linear equation ([0051]: smart goggles or glasses; [0056-0057]: Kalman filter (also known as linear quadratic estimation) estimate velocity;[0207]).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of Shimizu Shoichi et al. with code to calculate the velocity of the eyewear using a linear equation as taught by Choudhuri et al. in order to increase performance of tracking and mapping applications.
	Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0336439 A1) in view of Shimizu Shoichi et al. (“A Pseudo Stereo Vision Method for Unsynchronized Cameras”, Proc. Of Asian Conference on Computer Vision, 1 January 2004, pages 575-580 (cited in the Information Disclosure Statement (IDS))) and further in view of Saurer Olivier et al. (“Rolling Shutter Stereo”, Proceedings of the IEEE International Conference on Computer Vision (ICCV), IEEE, 1 December 2013, pages 465-472(cited in the Information Disclosure Statement (IDS))).
 	As to claim 5, Li et al.  teaches the eyewear as discussed above, but does not explicitly disclose the first image and the second image include a common scene point. 
 	However, Shimizu Shoichi et al. teaches the first image and the second image include a common scene point (corresponding point O in Fig. 2, Discussion and Conclusion: crossing point of the line from the last image frame as well as from past frames).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that the first image and the second image include a common scene point as taught by Shimizu Shoichi et al. in order to increase temporal resolution of motion estimation.
 	Li et al. in view of Shimizu Shoichi et al. teaches the device as discussed above, but does not explicitly disclose wherein the cameras comprise rolling shutter cameras  	However, Saurer Olivier et al. teaches wherein the cameras comprise rolling shutter cameras (page 466: rolling shutter cameras).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of Shimizu Shoichi et al. such that the cameras comprise rolling shutter cameras as taught by Saurer Olivier et al. in order to provide fast and accurate multi-view stereo algorithm.
  	As to claim 6, Li et al. teaches the eyewear as discussed above, but does not explicitly disclose wherein the processor is configured to process a time difference between the pair of cameras imaging the scene point.
 	However, Shimizu Shoichi et al. teaches wherein the processor is configured to process a time difference between the pair of cameras imaging the scene point (Figs. 1-2; Abstract: unsynchronization in shutter timings of cameras processes, Discussion and Conclusion: crossing point of the line from the last image frame as well as from past frames).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. such that the processor is configured to process a time difference between the pair of cameras imaging the scene point as taught by Shimizu Shoichi et al. in order to determine the position of moving object.
 	Claim(s) 7, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0336439 A1) in view of Shimizu Shoichi et al. (“A Pseudo Stereo Vision Method for Unsynchronized Cameras”, Proc. Of Asian Conference on Computer Vision, 1 January 2004, pages 575-580 (cited in the Information Disclosure Statement (IDS))) and further in view of Ishihara (WO 2019/187592 A1, attached English machine translation is used in the rejection).
 	As to claim 7 , Li et al. in view of  Shimizu Shoichi et al. teaches the eyewear of claim 1, wherein the eyewear comprises an inertial measurement unit (IMU) configured to generate IMU readings ([0030]: receive inertial measurement unit (IMU) data 320 from an IMU), but does not explicitly disclose wherein the processor is configured to process the IMU readings to determine the velocity. 	 However,  Ishihara teaches wherein the processor is configured to process the IMU readings to determine the velocity ([0073]: calculates the acceleration and angular velocity obtained from acceleration sensor 114 (or an IMU (Inertial Measurement Unit) equipped with these), performing various processes related to the inertial navigation used). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of  Li et al. in view of  Shimizu Shoichi et al. such that the processor is configured to process the IMU readings to determine the velocity as taught by Ishihara in order to determine the velocity with high accuracy.
 	As to claim 14, Li et al. in view of  Shimizu Shoichi et al. teaches the method of claim 8, wherein the eyewear comprises an inertial measurement unit (IMU) configured to generate IMU readings ([0030]: receive inertial measurement unit (IMU) data 320 from an IMU), but does not explicitly disclose wherein the processor processes the IMU readings to determine the velocity. 	 However,  Ishihara teaches wherein the processor processes the IMU readings to determine the velocity ([0073]: calculates the acceleration and angular velocity obtained from acceleration sensor 114 (or an IMU (Inertial Measurement Unit) equipped with these), performing various processes related to the inertial navigation used). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of  Li et al. in view of  Shimizu Shoichi et al. such that the processor processes the IMU readings to determine the velocity as taught by Ishihara in order to determine the velocity with high accuracy.

 	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2017/0336439 A1) in view of Shimizu Shoichi et al. (“A Pseudo Stereo Vision Method for Unsynchronized Cameras”, Proc. Of Asian Conference on Computer Vision, 1 January 2004, pages 575-580 (cited in the Information Disclosure Statement (IDS))) in view of Saurer Olivier et al. (“Rolling Shutter Stereo”, Proceedings of the IEEE International Conference on Computer Vision (ICCV), IEEE, 1 December 2013, pages 465-472(cited in the Information Disclosure Statement (IDS))) and further in view of Choudhuri et al. (US 2020/0364901 A1).
 	As to claim 11, Li et al. in view of  Shimizu Shoichi et al. teaches the method of claim 8, but does not explicitly disclose wherein the cameras comprise rolling shutter cameras. 
 	However, Saurer Olivier et al. teaches wherein the cameras comprise rolling shutter cameras (page 466: rolling shutter cameras).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of Shimizu Shoichi et al. such that the cameras comprise rolling shutter cameras as taught by Saurer Olivier et al. in order to provide fast and accurate multi-view stereo algorithm.
 	Li et al. in view of  Shimizu Shoichi et al. and Saurer Olivier et al. teaches the method as discussed above, but does not explicitly disclose processor uses a linear equation to calculate the velocity of the eyewear.
	However, Choudhuri et al. teaches wherein the processor uses a linear equation to calculate the velocity of the eyewear ([0051]: smart goggles or glasses; [0056-0057]: Kalman filter (also known as linear quadratic estimation) estimate velocity).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Li et al. in view of  Shimizu Shoichi et al. and Saurer Olivier et al. such that the processor uses a linear equation to calculate the velocity of the eyewear as taught by Choudhuri et al. in order to increase performance of tracking and mapping applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624